UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2012 Date of Reporting Period: 12/31/2011 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2011 VALUE COMMON STOCKS 93.41% Consumer Discretionary - Automobiles & Components 1.81% 900,000 Johnson Controls, Inc. $ Consumer Discretionary - Media 1.33% 346,500 Morningstar, Inc. 20,599,425 Consumer Discretionary - Retailing 13.53% 1,298,600 Aaron's, Inc. 34,646,648 669,100 Jos. A. Bank Clothiers, Inc. * 32,625,316 550,000 Kohl's Corporation 27,142,500 740,000 LKQ Corporation * 22,259,200 742,476 O'Reilly Automotive, Inc. * 59,360,956 786,160 Penske Automotive Group, Inc. 15,133,580 684,786 Sally Beauty Company, Inc. * 14,469,528 100,000 Signet Jewelers Limited * 4,396,000 210,033,728 Consumer Staples - Food & Staples Retailing 3.09% 1,450,000 Walgreen Co. 47,937,000 Consumer Staples - Food, Beverage & Tobacco 4.83% 700,000 Philip Morris International Inc. 54,936,000 774,800 Seneca Foods Corporation - Class A * 20,005,336 74,941,336 Energy 8.03% 350,000 Apache Corporation 31,703,000 1,483,700 Inergy, L.P. 36,231,954 721,133 Kinder Morgan Management, LLC * 56,623,350 124,558,304 Financials - Banks 0.89% 500,000 Wells Fargo & Company 13,780,000 Financials - Diversified 7.98% 839,900 Affiliated Managers Group, Inc. * 80,588,405 575,000 Duff & Phelps Corporation - Class A 8,337,500 1,534,785 Leucadia National Corporation 34,901,011 123,826,916 Financials - Insurance 2.18% 900,000 Loews Corporation 33,885,000 Financials - Real Estate 0.83% 1,520,950 Cohen & Steers Quality Income Realty Fund, Inc. 12,882,447 Health Care - Equipment & Services 4.59% 270,000 C.R. Bard, Inc. 23,085,000 557,500 Covidien plc 25,093,075 150,000 DaVita, Inc. * 11,371,500 265,100 Sirona Dental Systems, Inc. * 11,675,004 71,224,579 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 11.46% 1,000,000 Gilead Sciences, Inc. * 40,930,000 154,400 Mettler-Toledo International Inc. * 22,806,424 750,000 Teva Pharmaceutical Industries Ltd. 30,270,000 825,688 Thermo Fisher Scientific Inc. * 37,131,189 1,000,000 Valeant Pharmaceuticals International, Inc. * 46,690,000 177,827,613 Industrials - Capital Goods 8.65% 728,889 Oshkosh Corporation * 15,583,647 580,000 Snap-on Incorporated 29,359,600 318,910 W.W. Grainger, Inc. 59,696,763 723,695 Woodward Inc. 29,620,836 134,260,846 Industrials - Commercial & Professional Services 6.41% 866,500 Copart, Inc. * 41,496,685 912,535 Healthcare Services Group, Inc. 16,142,744 950,000 Republic Services, Inc. 26,172,500 480,000 United Stationers Inc. 15,628,800 Page 1 $ Industrials - Transportation 2.12% 500,000 Kirby Corporation * 32,920,000 Information Technology - Hardware & Equipment 1.09% 856,700 Molex Incorporated - Class A 16,945,526 Information Technology - Semiconductors & Semiconductor Equipment 0.83% 350,000 Microchip Technology Incorporated 12,820,500 Information Technology - Software & Services 6.82% 563,300 Fiserv, Inc. * 33,088,242 160,000 MasterCard Incorporated - Class A 59,651,200 300,000 Paychex, Inc. 9,033,000 90,700 Solera Holdings, Inc. 4,039,778 105,812,220 Materials 6.94% 350,000 AptarGroup, Inc. 18,259,500 1,300,000 Ball Corporation 46,423,000 300,000 RPM International, Inc. 7,365,000 443,725 Stepan Company 35,568,996 107,616,496 TOTAL COMMON STOCKS (cost $1,000,376,312) 1,449,446,665 SHORT -TERM INVESTMENTS 6.85% Commercial Paper - 6.54% $ Bemis Company, Inc. 01/03/12, 0.45% 1,525,000 4,000,000 Diageo Capital plc 01/03/12, 0.57% 4,000,000 4,450,000 Diageo Capital plc 01/04/12, 0.56% 4,449,931 3,000,000 Bacardi U.S.A., Inc. 01/05/12, 0.40% 2,999,933 3,000,000 Diageo Capital plc 01/05/12, 0.50% 2,999,917 5,375,000 Marriott International, Inc. 01/05/12, 0.50% 5,374,851 4,150,000 Integrys Energy Group, Inc. 01/06/12, 0.35% 4,149,879 5,000,000 VW Credit, Inc. 01/06/12, 0.40% 4,999,833 2,250,000 Hitachi America Capital Ltd. 01/09/12, 0.50% 2,249,813 7,100,000 Integrys Energy Group, Inc. 01/09/12, 0.40% 7,099,527 5,000,000 SABMiller plc 01/09/12, 0.50% 4,999,583 4,650,000 VW Credit, Inc. 01/10/12, 0.40% 4,649,638 4,000,000 Verizon Communications Inc. 01/11/12, 0.37% 3,999,671 1,050,000 Bacardi U.S.A., Inc. 01/12/12, 0.45% 1,049,882 5,925,000 NBCUniversal Media, LLC 01/13/12, 0.40% 5,924,342 7,925,000 Integrys Energy Group, Inc. 01/17/12, 0.40% 7,923,767 5,625,000 Clorox Company (The) 01/18/12, 0.43% 5,623,992 5,000,000 Integrys Energy Group, Inc. 01/18/12, 0.37% 4,999,229 5,025,000 VW Credit, Inc. 01/19/12, 0.40% 5,024,107 3,375,000 Aetna Inc. 01/20/12, 0.33% 3,374,474 3,475,000 VW Credit, Inc. 01/23/12, 0.41% 3,474,209 5,000,000 VW Credit, Inc. 01/23/12, 0.42% 4,998,833 5,625,000 Hitachi Capital America Corp. 01/31/12, 0.45% 5,623,031 101,513,442 Variable Rate Security - 0.31% 4,873,919 American Family Financial Services, Inc.(1) 01/03/12, 0.10% 4,873,919 TOTAL SHORT-TERM INVESTMENTS (cost $106,387,361) 106,387,361 TOTAL SECURITY HOLDINGS (cost $1,106,763,673) - 100.26% 1,555,834,026 LIABILITIES, NET OF OTHER ASSETS - (0.26)% (4,115,599 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $1,551,718,427 - * Non-income producing. (1) Subject to a demand feature as defined by the Securities and Exchange Commission. As of December 31, 2011, investment cost for federal tax purposes was $1,100,367,781 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (47,172,858 ) - Net unrealized appreciation $ - - Page 2 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 101,513,442 Variable Rate Security 4,873,919 Level 3 - None - - Total $1,555,834,026 (1) See Schedule above for further detail by industry. Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/07/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/07/2012 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/07/2012
